mv-iv
                               ELECTRONIC RECORD




COA#       07-13-00203-CR                        OFFENSE:        22.02


          Tommy Castro v. The State of
STYLE:    Texas                                  COUNTY:         Potter


COA DISPOSITION:      DISMISSED                  TRIAL COURT:    251st District Court


DATE:09/18/2014                   Publish: NO    TC CASE #:      58,861-C




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Tommy Castro v. The State of Texas           CCA#:            N<HM¥
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       0*-l3&/?0/Sr                              SIGNED:                           PC:

JUDGE:         f[fr LtsLjjL*^-.                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD